         Case 2:20-cv-02433-ETH Document 20 Filed 02/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANE S. TURNER                               :          CIVIL ACTION
                                              :
              v.                              :
                                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :          NO. 20-2433

                                        ORDER

       AND NOW, this 18th day of February 2021, upon consideration of Plaintiff’s brief

(Doc. 13), the Commissioner’s unopposed motion for remand (Doc. 18), and the

administrative record (Doc. 12), IT IS HEREBY ORDERED that the Motion for Remand

is GRANTED, and the case is REMANDED for further proceedings.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

Clerk of Court shall mark this case closed for statistical purposes.

                                           BY THE COURT:

                                           /s/ ELIZABETH T. HEY

                                           ELIZABETH T. HEY, U.S.M.J.
